DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/21 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “spaced a predetermine distance apart from each other by a connection unit” & “a connection unit that totally or partially connects” in claim 1 & 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9, 10, & 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Claim(s) 1 & 18 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter “connection unit” fails to comply with a written description requirement. Applicant teaches the connection unit may produce an open or closed space, wherein the connection unit may prevent or allow transfer of nucleic acid between the first and second porous substrate (pg. 8, 0017). Examiner notes the claimed subject matter lacks written description since the specification does not provide the structure for the “connection unit” to perform the claimed functions. A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function may also lack adequate written description and/or not be sufficiently enabled to support the full scope of the claim. The principal function of claims is to provide notice of the boundaries of the right to exclude by defining the limits of the invention, and means-plus-function claims rely on the disclosure to define those limits. Accordingly, an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a) or pre-AIA  section 112, first paragraph. See MPEP 2181 IV. Correction is required.




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9,10, & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In regards to claims 1 & 18, the claimed subject matter “spaced a predetermine distance apart from each other by a connection unit” & “a connection unit that totally or partially connects” is rendered indefinite.  Examiner notes the specification does not provide the structure for the connection unit to perform the claimed functions.  Applicant teaches the connection unit may produce an open or closed space, wherein the connection unit may prevent or allow transfer of nucleic acid between the first and second porous substrate (pg. 8, 0017). Based upon the specification, there is no way to determine the metes and bounds of this limitation, since there are no limits imposed by structure, material or acts, and can therefore be performed by any means capable of performing the function, both known and unknown.  Clarification is required.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4-6, & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su KR 20170140901 in view of Luo CN 107419007.

With respect to claim 1, Su teaches a target gene-detecting device comprising:
a first porous substrate (fig 1, sample pad) “cellulose” “polypropylene” supporting “dispensing and hybridizing” a composition for nucleic acid detection “nucleic acid oligomer” (pg. 3 ¶ 3, lines 1-8 ); and


Su does not teach a connection unit that totally or partially connects the first porous substrate and the second porous substrate to each other.

Luo, in the same field of endeavor as Su of nucleic acid sensing via a test strip, teaches a sample pad i.e. first substrate and bonding pad i.e. second substrate may be connected with glue i.e. connection unit (pg. 7, ¶ 2).  At the time prior to the effective filing date of the invention would have been obvious to partially or totally place glue between Su’s first and second substrate as design choice to prevent the substrates from separating during testing.

With respect to claim 3 according to claim 1, the combination teaches the device wherein the metal nanostructure comprises gold “gold nanostructures” (pg. 3 ¶ 3, lines 10-12 Su).

With respect to claim 4 according to claim 1, the combination teaches the device wherein the metal nanostructure is a metal nanoparticle gold nanostructures” (pg. 3 ¶ 3, lines 10-12 Su).

With respect to claim 5 according to claim 1, the combination teaches the device wherein the second porous substrate supports a nucleic acid-amplifying composition “polymerase chain reaction (PCR)” (pg. 3 ¶ 5, lines 1-3 Su) (pg. 3 ¶ 3, lines 6-8 Su).

With respect to claim 6 according to claim 1, the combination teaches the device wherein the second porous substrate comprises a composition “gold nanostructures” for nucleic acid detection “nucleic acid oligomer is bound” (pg. 3 ¶ 3, lines 10-12 Su).

With respect to claim 9 according to claim 1, the combination teaches the device wherein a material of the first porous substrate or the second porous substrate i polyester (PE), polysulfonate (PS), polypropylene (PP), cellulose (pg. 3 ¶ 3, lines 1-12 Su).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su KR 20170140901 in view of Luo CN 107419007 in further view of Isgut US Pub No. 2016/0304943.

With respect to claim 2 according to claim 1, the combination teaches the device wherein the composition for nucleic acid detection comprises a cell-lysing composition.

Isgut, in the same field of endeavor as Su of chromatography (claim 12 Isgut), teaches a cell-lysing and DNA-denaturation microfluidic component (0066).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to analyze to combine a cell-lysing component to properly extract DNA.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su KR 20170140901 in view of Luo CN 107419007 in further view of AU 2007217765.

With respect to claim 10 according to claim 1, the combination does not teach light scattered after being irradiated with a laser.

Laswell, in the same field of endeavor as Su of sensing viruses on dipsticks (abstract) (pg. 17, lines 55-60 Laswell), teaches a sample collection device may be configured to analyze a dipstick (pg. 17, lines 55-60), wherein the sample collection device includes as laser (claim 1 & 130).  At the time prior to the effective filing date of the invention it would have been obvious to one ordinary skill to combine a laser with the combination’s device to detect virus’s based upon induced fluorescence. 

Allowable Subject Matter
Claims 11, 12, & 15-17 are allowed.  Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:

As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the isothermal amplification reaction is conducted at a temperature ranging from 37°C to 80°C”, in combination with the rest of the limitations of claim 11.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877